Citation Nr: 0733747	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  05-03 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for heart disease 
(claimed as cardiac transplantation), as secondary to 
service-connected diabetes mellitus.

2.  Entitlement to service connection for impotence, as 
secondary to service-connected diabetes mellitus. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Rebecca N. Poulson, Associate Counsel



INTRODUCTION

The veteran served on active duty in the Army from December 
1967 to August 1976.  He also has unverified service in the 
Army Reserves and the New Mexico Army National Guard.

This matter is before the Board of Veterans' Appeals (Board) 
from a June 2004 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico. 

The veteran filed a claim for direct service connection for 
heart disease in August 2002 following a massive heart attack 
and heart transplant.  In September 2002, the RO granted 
permanent and total disability for non-service connected 
purposes.  The RO also granted service connection on a 
presumptive basis for diabetes mellitus type II with 
herbicide exposure, rating it 20 percent.  In April 2003, the 
veteran submitted a statement claiming that several 
conditions, including heart disease and impotence, were 
secondary to diabetes mellitus.  In June 2004, the RO issued 
a decision denying service connection for impotence secondary 
to diabetes mellitus and denying service connection for heart 
failure, status post heart attack and transplant, secondary 
to diabetes mellitus.  The RO also denied service connection 
for heart failure on a direct incurrence basis.  The RO 
issued a notice of the decision in June 2004.  The veteran 
timely filed a Notice of Disagreement (NOD) in November 2004, 
in which he specifically disagreed with the RO's denial of 
secondary service connection for heart disease and impotence.  
The RO provided a Statement of the Case (SOC) in November 
2004 and thereafter, in January 2005, the veteran timely 
filed a substantive appeal.  

Other Matter

The veteran, in his April 2003 statement, alleged that 
"cataracts, blurred vision" are secondary to his service-
connected diabetes mellitus.  The RO continued the 20 percent 
rating for diabetes mellitus in its June 2004 decision, 
however, it described the claim as "diabetes mellitus type 
II, status post excision of bilateral cataracts, associated 
with herbicide exposure (also claimed as cataracts and 
blurred vision)."  In August 2005, the veteran submitted a 
Form 21-4138 in which he stated that he "got some kind of 
disease on both eyes" while in service and that his exposure 
to herbicides caused the cataracts and blurred vision.  The 
RO issued a letter in August 2005 asking the veteran to 
clarify whether the alleged eye infection was directly 
related to the service-connected diabetes mellitus status 
post excision of cataracts.  

The Board lacks jurisdiction over this latter claim.  See 38 
U.S.C.A. § 7104; 38 C.F.R. § 20.101 (defining jurisdiction of 
the Board and characterizing it as appellate review).  
However, when a veteran has separate and distinct 
manifestations attributable to a single disease or injury, he 
should be compensated for these different manifestations 
under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. 
App. 259 (1994).  The Board thus refers this matter to the RO 
for appropriate action.

The veteran did not request a hearing on this matter.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Additional development is needed regarding the veteran's 
claims for secondary service connection for heart disease and 
impotence.  

The claims file indicates that the veteran was admitted to 
the Salt Lake City VA Healthcare System (VAHCS) in July 2002, 
where he received a heart transplant and out-patient 
treatment for several months.  The claims file includes 
medical records from the Salt Lake City VA mental health 
clinic dated from January 2003 to February 2003.  There is no 
indication that the RO attempted to obtain records from the 
Salt Lake City VAHCS facility for treatment of the veteran's 
heart disease.  As such records could be pertinent to the 
veteran's claims and are constructively of record, action 
should be taken to obtain and associate those records with 
the claims file.  Dunn v. West, 11 Vet. App. 462 (1998); Bell 
v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that VA 
treatment records are considered to be constructively 
contained in claims folder and must be obtained before a 
final decision is rendered).

The Board further notes that the claims file indicates that 
the veteran started receiving Social Security disability 
benefits in 2002 after his massive heart attack and heart 
transplant.  As the veteran's claims include secondary 
service connection for heart disease (claimed as cardiac 
transplantation), records related to the award of those 
disability benefits may be relevant to the veteran's claim 
and should be obtained.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c)(2); see also Quartuccio v.  Principi, 16 
Vet. App. 183, 188 (2002); Voerth v. West, 13 Vet. App. 117, 
121 (1999); Baker v. West, 11 Vet. App. 163, 169 (1998); 
Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  

The Board also finds that a July 2003 VA heart examination 
was inadequate for purposes of properly evaluating the 
etiology of the veteran's heart condition.  Although the 
report contains a diagnosis of "S/P Large Anterio-lateral MI 
July 2002, not due to Diabetes mellitus," it lacks any 
rationale for this opinion.  In fact, nowhere else in the 
report is the veteran's diabetes mentioned.  The January 2006 
genitourinary examination is also adequate for purposes of 
evaluating the etiology of the veteran's impotence.  However, 
documents obtained from the Social Security Administration 
(SSA) and Salt Lake City VAHCS may contain information 
relevant to the veteran's claims and should be considered by 
the examiners.  It is also pertinent to note that secondary 
service connection may be found where a service-connected 
disability aggravates another condition (i.e., there is an 
additional increment of disability of the other condition 
which is proximately due to or the result of a service-
connected disorder).  Allen v. Brown, 7 Vet. App. 439 (1995). 
(Emphasis added.)  Effective October 10, 2006, 38 C.F.R. § 
3.310 was amended to implement the holding in Allen with 
language that requires that a baseline level of severity of 
the nonservice-connected disease or injury must be 
established by medical evidence created before the onset of 
aggravation.  See 71 Fed. Reg. 52744 (2006).  For these 
reasons, the Board finds that VA examinations that include an 
opinion addressing whether the disabilities at issue were 
caused or aggravated by the veteran's diabetes is warranted.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McClendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must also notify the 
veteran and his representative of the 
amendment to 38 C.F.R. § 3.310, effective 
October 10, 2006, for the purpose of 
implementing the holding in Allen v. 
Brown, 7 Vet. App. 439 (1995) for 
secondary service connection on the basis 
of the aggravation of a nonservice-
connected disorder by service-connected 
disability.  See 71 Fed. Reg. 52744 
(2006).  The amendment essentially 
codifies Allen by adding language that 
requires that a baseline level of severity 
of the nonservice-connected disease or 
injury must be established by medical 
evidence created before the onset of 
aggravation.

2.  Obtain and associate with the claims 
file VA medical records for the veteran 
from the VAHCS in Salt Lake City, Utah, 
dated from July 2002 through March 2003.

3.  Contact the SSA and obtain and 
associate with the claims file copies of 
the veteran's records regarding SSA 
benefits, including any SSA administrative 
decisions (favorable or unfavorable) and 
the medical records upon which the 
decisions were based.   

4.  Arrange for appropriate VA 
examinations to determine the nature and 
etiology of each of the veteran's claimed  
disabilities, which include heart disease 
(claimed as cardiac transplantation), and 
impotence.  With respect to each of the 
claimed disabilities, the examiners are to 
provide answers to the following 
questions: 


a.  As to heart disease,

i.  Is it at least as likely as not (i.e., 
50 percent or greater probability) that 
any heart disease that is currently 
present was caused or aggravated by the 
veteran's service-connected diabetes 
mellitus.  

b.  As to impotence: 

i.  Is it at least as likely as not (i.e., 
50 percent or greater probability) that 
the veteran's impotence was caused or or 
aggravated by his service-connected 
diabetes mellitus.  
 
The clinicians are advised that the term 
"as likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to find 
in favor of causation as to find against 
causation.  More likely and as likely 
support the contended causal relationship 
or a finding of aggravation; less likely 
weighs against the claim.

The physician is also advised that 
aggravation for legal purposes is defined 
as a worsening of the underlying disability 
beyond its natural progression versus a 
temporary flare-up of symptoms.

The examiner is requested to provide a 
rationale for any opinion provided.  If the 
clinician is unable to answer any question 
presented without resort to speculation, he 
or she should so indicate.

If the veteran's heart disease or impotence 
was aggravated by his service-connected 
diabetes, to the extent that is possible, 
the examiner is requested to provide an 
opinion as to approximate baseline level of 
severity of the nonservice-connected heart 
disease and/or impotence before the onset 
of aggravation (e.g., mild to moderate; 
moderate to severe).

The examiners are requested to provide a 
rationale for any opinion provided.  If the 
clinicians are unable to answer the 
question presented without resort to 
speculation, he or she should so indicate.

The claims folder and a copy of this remand 
should be made available to the clinicians 
for review. 

5.  Then, with consideration of the 
evidence added to the record since the 
issuance of the November 2004 statement of 
the case, readjudicate the claims of 
entitlement to service connection for heart 
disease (claimed as cardiac 
transplantation), as secondary to diabetes 
mellitus, and impotence, as secondary to 
diabetes mellitus.

If any benefit sought on appeal remains 
denied, issue an appropriate supplemental 
statement of the case that addresses any 
claim(s) remaining in appellate status.  
The veteran and his representative should 
be provided an opportunity to respond.  

Thereafter, the case should be returned to 
the Board if otherwise in order.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
R. F. WILLIAMS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



